Beck, J.
(After stating the foregoing facts.)
1. Error is assigned upon the following charge of the court: “So it is for you to determine, from the testimony submitted on the trial of this case, what credit should be given the attacking evidence, also what credit should be given the evidence attacked; that is, provided any evidence has been attacked. It is for you to say whether any witness or witnesses have sworn falsely in this case; if so, you should disregard their testimony entirely, unless, as before stated, it is corroborated by circumstances or other unimpeached testimony in the case.” This charge is criticised upon the ground that “it left the impression on the jury’s mind that there was no testimony in the case attacking the credibility of the witness Bessie Cook;” that it did not state “what corroborating evidence or circumstances by other impeached testimony would be sufficient;” and that the court “should have charged that the corroborating testimony or circumstances unimpeached witnesses should relate to the material part of the witnesses’ testimony upon which a verdict could be based for his conviction, that is, the testimony must corroborate Bessie Cook’s testimony on the subject of defendant’s raping her.” While the charge complained of is not entirely accurate, we do not think that the inaccuracies are sufficiently material to constitute grounds for the grant of a new trial. It is true that where a witness has been impeached, that is, where it is shown to the satisfaction of the jury that a witness has knowingly and falsely testified in a material particular, his testimony should be disregarded entirely, unless corroborated by circumstances of a material character or by other unimpeached evidence; and, as said above, this rule is not stated with entire accuracy in the charge under review. But the variance in the court’s charge *78from the proper instruction, upon this subject is not of such a character as to constitute reversible error. Park’s Code, § 5884, and cases cited thereunder.
2. Upon the trial of one charged with a crime, all the evidence upon the subject of character may be to the effect that the character of the defendant is good, and thus the term “good character” as ordinarily’ employed may be established; nevertheless, if there is sufficient evidence to show beyond a reasonable doubt that the particular crime charged .was committed by the defendant, and the jury so find, and the trial judge approves the finding, this court will not set aside the verdict.
3. A ground of a motion for a new trial complaining that the verdict is contrary to certain specified portions of the charge means merely that the verdict is contrary to law, and raises no question for decision not raised by the general assignment of error that the verdict is contrary to law.
4. A medical expert, after examination of a female child, could give his opinion as to the state of her mental development, and could testify that he considered the person referred to “a child,” and that her development was “considerably below the average.”
5. 6. The rulings in headnotes 5 and 6 require mo elaboration.
7. The evidence was sufficient to authorize the verdict. The testimony of the girl alleged to have been assaulted was direct as to the commission of the crime by defendant, and it can not be said that there was no corroborating evidence.

Judgment affirmed.


All the Justices concur.